NUMBER 13-14-00388-CV

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


            IN RE STATE FARM LLOYDS, RICHARD FREYMANN,
            RICHARD LEE WALLIS, AND BERNADETTE GALVAN


                           On Petition for Writ of Mandamus.


                             MEMORANDUM OPINION
      Before Chief Justice Valdez and Justices Perkes and Longoria
                   Memorandum Opinion1 Per Curiam

        Relators, State Farm Lloyds, Richard Freymann, Richard Lee Wallis, and

Bernadette Galvan, have filed a petition for writ of mandamus requesting that this Court

direct respondent, the Honorable Rose Guerra Reyna, Presiding Judge of the 206th

District Court of Hidalgo County, Texas, to withdraw her order denying relators’ verified

plea in abatement and to enter an order abating the suit for damages brought against

relators by the real party in interest, Victor Garza Jr., until sixty days after he provides


        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
relators with a notice letter for his claim stating the specific, separate amounts for the

claimed damages and attorney’s fees.          See TEX. INS. CODE ANN. § 541.154 (West,

Westlaw through 2013 3d C.S.) (“Prior Notice of Action”); id. § 541.155 (West, Westlaw

through 2013 3d C.S.) (“Abatement”); TEX. R. APP. P. 52.1 (“Commencement” of Original

Proceedings). By order previously issued in this cause, this Court granted temporary

relief and requested that the real party in interest file a response to the petition for writ of

mandamus. See TEX. R. APP. P. 52.8(a),(b). Such response has been duly filed.

       The Court, having examined and fully considered the petition for writ of mandamus,

the response, and the applicable law, is of the opinion that the petition for writ of

mandamus should be denied for the reasons expressed in our opinion in In re State Farm

Lloyds, Richard Freymann, and Nathan Burris, No. 13-14-00347-CV, 2014 WL _____

(Tex. App.—Corpus Christi Aug. 27, 2014, orig. proceeding) (mem. op.), available at

http://www.search.txcourts.gov/case.aspx?cn=13-14-00348-CV. Accordingly, the Court

LIFTS the stay previously imposed by this Court and DENIES the petition for writ of

mandamus. See TEX. R. APP. P. 52.8(d).


                                                           PER CURIAM


Delivered and filed the
2nd day of September, 2014.




                                               2